 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5
                                                    ***
 6
      NAIM R. COSTANDI,                                   Case No. 2:17-cv-02019-DJA
 7
                            Plaintiff,
 8                                                        ORDER
            v.
 9
      NANCY A. BERRYHILL, Commissioner of
10    Social Security,
11                          Defendant.
12

13          On October 31, 2019, the undersigned issued a report and recommendation. The Court

14   recommended denying Plaintiff Naim R. Costandi’s (“Plaintiff”) Motion for Reversal or to

15   Remand (ECF No. 20) and granting the Commissioner’s Response and Cross-Motion to Affirm

16   (ECF No. 21). The time to object has expired, the parties have filed no objections, and the parties

17   have consented to the undersigned proceeding with this matter. (ECF No. 26).

18          The court accepts and adopts the report and recommendation. The Court therefore finds

19   that the ALJ properly gave “clear and convincing” reasons supported by substantial evidence for

20   affording less weight to the opinion of consultative examiner Dr. Cabaluna. The ALJ’s decision

21   is supported by substantial evidence and free from reversible legal error. Accordingly,

22          IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand (ECF No. 20) be denied.

23          IT IS FURTHER ORDERED that the Commissioner’s Cross-Motion to Affirm (ECF No.

24   21) be granted.

25          DATED: January 21, 2020.

26

27
                                                          DANIEL J. ALBREGTS
28                                                        UNITED STATES MAGISTRATE JUDGE
